    Case
       Case
         2:20-cv-00024-LGW-BWC
             MDL No. 2741 Document
                               Document
                                   1760 Filed
                                         5 Filed
                                              04/24/20
                                                  04/24/20
                                                        Page
                                                           Page
                                                             1 of 13 of 3




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                                               MDL No. 2741



                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −204)



On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 2,696 additional
action(s) have been transferred to the Northern District of California. With the consent of that court,
all such actions have been assigned to the Honorable Vince Chhabria.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Chhabria.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
consent of that court, assigned to the Honorable Vince Chhabria.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:

                         Apr 24, 2020
                                                       John W. Nichols
                                                       Clerk of the Panel
  Case
     Case
       2:20-cv-00024-LGW-BWC
           MDL No. 2741 Document
                             Document
                                 1760 Filed
                                       5 Filed
                                            04/24/20
                                                04/24/20
                                                      Page
                                                         Page
                                                           2 of 23 of 3




IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                            MDL No. 2741



                 SCHEDULE CTO−204 − TAG−ALONG ACTIONS



 DIST     DIV.      C.A.NO.       CASE CAPTION


FLORIDA MIDDLE

  FLM       2       20−00248      Taylor v. Monsanto Company
  FLM       6       20−00616      Bederow v. Monsanto Company

FLORIDA NORTHERN

  FLN       4       20−00138      COLTON v. MONSANTO COMPANY et al

GEORGIA NORTHERN

 GAN        1       20−01072      Darden et al v. Monsanto Company
 GAN        2       20−00065      Oscar et al v. Monsanto Company

GEORGIA SOUTHERN

  GAS       2       20−00024      Moreland v. Monsanto Company

KENTUCKY EASTERN

  KYE       2       20−00051      Hutchison v. Monsanto Company

MASSACHUSETTS

  MA        1       20−10062      Lord et al v. Monsanto Company

MICHIGAN EASTERN

  MIE       2       20−10653      Singson et al v. Monsanto Company

MICHIGAN WESTERN

 MIW        1       20−00296      DeKorte et al v. Bayer−Monsanto Company
 MIW        1       20−00297      Avila v. Bayer−Monsanto Company

NORTH DAKOTA
  Case
     Case
       2:20-cv-00024-LGW-BWC
           MDL No. 2741 Document
                             Document
                                 1760 Filed
                                       5 Filed
                                            04/24/20
                                                04/24/20
                                                      Page
                                                         Page
                                                           3 of 33 of 3

  ND        3       20−00055      Albaugh v. Monsanto Company

TEXAS SOUTHERN

  TXS       4       20−00869      Banks et al v. Monsanto Company
  TXS       4       20−00877      Jones et al v. Monsanto Company

TEXAS WESTERN

 TXW        1       20−00241      Koen vs. Monsanto Company
